Bonk v Turner Constr. Co. (2021 NY Slip Op 01603)





Bonk v Turner Constr. Co.


2021 NY Slip Op 01603


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


242 CA 20-01031

[*1]MICHAEL BONK, PLAINTIFF-RESPONDENT,
vTURNER CONSTRUCTION COMPANY, DEFENDANT-APPELLANT. 


GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANT-APPELLANT.
DOLCE FIRM, BUFFALO (SEAN COONEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered August 13, 2020. The order, among other things, granted plaintiff's motion for partial summary judgment and denied in part defendant's cross motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 23, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court